SEC File No. 333-152417 SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 POST EFFECTIVE AMENDMENT NO. 1 TO FORM S-1 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 GREENWOOD GOLD RESOURCES, INC. (Name of small business issuer in its charter) Nevada (State or Other Jurisdiction of Organization) (Primary Standard Industrial Classification Code) 4285 S.W. Martin Highway Val-U-Corp Services, Inc. Palm City, Florida 34990 1802 North Carson Street, Suite 108 (772) 288-2775 Carson City, Nevada 89701 (775) 887-8853 (Address and telephone number of registrant's (Name, address and telephone executive office) number of agent for service) Copies to: The Law Office of Conrad C. Lysiak, P.S. 601 West First Avenue, Suite 903 Spokane, Washington 99201 (509) 624-1475 APPROXIMATE DATE OF COMMENCEMENT OF PROPOSED SALE TO THE PUBLIC: If any of the securities being registered on the Form are to be offered on a delayed or continuous basis pursuant to Rule 415 under the Securities Act of 1933 check the following box: [ X ] If this Form is filed to register additional common stock for an offering under Rule 462(b) of the Securities Act, please check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering. If this Form is a post-effective amendment filed under Rule 462(c) of the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering. [] If this Form is a post-effective amendment filed under Rule 462(d) of the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering. [] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of Alarge accelerated filer,@ Aaccelerated filer@ and Asmaller reporting company@ in Rule 12b-2 of the Exchange Act. (Check one): Large Accelerated Filer [] Accelerated Filer [] Non-accelerated Filer[] Smaller reporting company [X] (Do not check if a smaller reporting company) CALCULATION OF REGISTRATION FEE Securities to be Registered Amount To Be Registered Offering Price Per Share Aggregate Offering Price Registration Fee [1] Common Stock by Selling Shareholders: $ $ $ Total $ $ $ [1]Estimated solely for purposes of calculating the registration fee under Rule 457. REGISTRANT HEREBY AMENDS THIS REGISTRATION STATEMENT ON DATES AS MAY BE NECESSARY TO DELAY ITS EFFECTIVE DATE UNTIL THE REGISTRANT SHALL FILE A FURTHER AMENDMENT WHICH SPECIFICALLY STATES THAT THIS REGISTRATION STATEMENT SHALL THEREAFTER BECOME EFFECTIVE IN ACCORDANCE WITH SECTION 8(a) OF THE SECURITIES ACT OF 1933, OR UNTIL THE REGISTRATION STATEMENT SHALL BECOME EFFECTIVE ON DATES AS THE COMMISSION, ACTING UNDER SAID SECTION 8(a), MAY DETERMINE. 2 Prospectus GREENWOOD GOLD RESOURCES, INC. We are registering for sale by selling shareholders 3,327,750 shares of common stock. We will not receive any proceeds from the shares sold by the selling shareholders. The sales price to the public is fixed at $0.30 per share until such time as an established trading market for our common stock is developed on the Financial Regulatory Authority’s Bulletin Board (formerly the National Association of Securities Dealers Inc.’s) Over- the-Counter Bulletin Board, then the sales price to the public will vary according to the selling decisions of each selling shareholder and the market for our stock at the time of resale. Our common stock is quoted on the Financial Industry Regulatory Authority’s Bulletin Board Over-the-Counter Bulletin Board under the name “Greenwood” and under the symbol “GGRI”. Our common stock par value is $0.001 per share. Investing in our common stock involves risks. See "Risk Factors" starting at page 6. Neither the Securities and Exchange Commission nor any state securities commission has approved or disapproved of these securities or determined if this prospectus is truthful or complete. It is illegal to tell you otherwise. The date of this prospectus is . 3 TABLE OF CONTENTS Page No. Summary of Prospectus 5 Risk Factors 6 Use of Proceeds 10 Determination of Offering Price 10 Dilution 10 Plan of Distribution; Terms of the Offering 10 Business 14 Managements Discussion and Analysis of Financial Condition and Results of Operations 25 Management 30 Executive Compensation 32 Principal Shareholders 34 Description of Securities 36 Certain Transactions 38 Litigation 38 Experts 38 Legal Matters 38 Financial Statements 39 4 SUMMARY OF OUR OFFERING Our Business We were incorporated on March 26, 2008. We are an exploration stage corporation. An exploration stage corporation is one engaged in the search for mineral deposits or reserves which are not in either the development or production stage. We intend to conduct exploration activities on one property located in the Province of Newfoundland, Canada. Record title to the property upon which we intend to conduct exploration activities is held in the name of Gary D. Alexander, our president.The property consists of 13 claim blocks totaling 325 hectares or approximately 803 acres. We intend to explore for gold on the property. We have no revenues, have a loss since inception, have minimal operations and have been issued a going concern opinion. Our administrative office is located at 4285 S.W. Martin Highway, Palm City, Florida 34990 and our telephone number is (772) 288-2775. Our registered statutory office is located at 1802 North Carson Street, Suite 108, Carson City, Nevada 89701. Our mailing address is the same as our administrative office, at 4285 S.W. Martin Highway, Palm City, Florida 34990. Management or affiliates thereof, will not purchase shares in this offering in order to reach the minimum. The Offering Following is a brief summary of this offering: Securities being offered by selling shareholders 3,327,750 shares of common stock Offering price per share Net proceeds to us None Number of shares outstanding before the offering Number of shares outstanding after the offering if all of the shares are sold Selected Financial Data The following financial information summarizes the more complete historical financial information at the end of this prospectus: As of March 31, 2010 As of December 31, 2009 March 26, 2008 (Inception) to December 31, 2008 Balance Sheet (Unaudited) (Audited) (Audited) Total Assets $ $ $ Total Liabilities $ $ $ Stockholders Equity (Deficit) $ $ $ 5 Three Months Ended March 31, 2010 Year ended December 31, 2009 Year ended December 31, 2008 Income Statement (Unaudited) (Audited) (Audited) Revenue $ -0- $ -0- $ -0- Total Expenses $ $ $ Net Loss $ $ $ RISK FACTORS Please consider the following risk factors before deciding to invest in our common stock. We discuss all material risks in the risk factors. Risks associated with Greenwood Gold Resources, Inc. 1.There is substantial doubt about our ability to continue as a going concern, there is substantial uncertainty we will continue activities in which case you could lose your investment. Our financial statements have been prepared on a going concern basis, which implies the Company will continue to realize its assets and discharge its liabilities in the normal course of business. The Company has not generated revenues since inception and has never paid any dividends and is unlikely to pay dividends or generate earnings in the immediate or foreseeable future. The continuation of the Company as a going concern is dependent upon the continued financial support from its shareholders, the ability of the Company to obtain necessary equity financing to continue operations and to determine the existence, discovery and successful exploitation of economically recoverable reserves in its resource properties, confirmation of the Companys interests in the underlying properties, and the attainment of profitable operations. As at March 31, 2010, the Company has a working capital deficit of $11,169 and an accumulated deficit of $53,744. These financial statements do not include any adjustments to the recoverability and classification of recorded asset amounts and classification of liabilities that might be necessary should the Company be unable to continue as a going concern. Accordingly, these factors raise substantial doubt regarding the Companys ability to continue as a going concern. 2. Because the probability of an individual prospect ever having reserves is extremely remote, any funds spent on exploration will probably be lost. The probability of an individual prospect ever having reserves is extremely remote. In all probability, the property does not contain any reserves. As such, any funds spent on exploration will probably be lost which result in a loss of your investment. 6 3. Our management has no technical training and experience in mineral activities and consequently our activities, earnings and ultimate financial success could be irreparably harmed. Our management has no technical training and experience with exploring for, starting, and operating a mineral exploration program. With no direct training or experience in these areas, management may not be fully aware of many of the specific requirements related to working within the industry. Managements decisions and choices may not take into account standard engineering or managerial approaches mineral exploration companies commonly use. Consequently, our activities, earnings and ultimate financial success could suffer irreparable harm due to managements lack of experience in the industry. 4. We lack an operating history and have losses which we expect to continue into the future. As a result, we may have to suspend or cease activities. We were incorporated in March 2008, and we have started our proposed business activities, but not realized any revenues. We have no operating history upon which an evaluation of our future success or failure can be made. Our net loss since inception is $53,744. The loss was a result of the payment of fees for staking and maintaining our claims, incorporation, general office expenses, rent, transfer agent and filing fees, legal and accounting. Our ability to achieve and maintain profitability and positive cash flow is dependent upon: * our ability to locate a profitable mineral property * our ability to generate revenues * our ability to reduce exploration costs. Based upon current plans, we expect to incur operating losses in future periods. This will happen because there are expenses associated with the research and exploration of our mineral properties. As a result, we may not generate revenues in the future. Failure to generate revenues will cause us to suspend or cease activities. 5. Because we will have to spend additional funds to determine if we have a reserve, if we cant raise the money we will have to cease operations and you could lose your investment. Even if we complete our current exploration program and are successful in identifying a mineral deposit, we will have to spend substantial funds on further drilling and engineering studies before we will know if we have a commercially viable mineral deposit, a reserve. 6. Because our management only has limited technical training or experience in exploring for, starting, and operating an exploration program, managements decisions and choices may not take into account standard engineering or managerial approaches mineral exploration companies commonly use. As a result, we may have to suspend or cease activities which will result in the loss of your investment. 7 Our management has limited experience with exploring for, starting, and operating an exploration program. Further, our management has no direct training or experience in these areas and as a result may not be fully aware of many of the specific requirements related to working within the industry. Managements decisions and choices may not take into account standard engineering or managerial approaches mineral exploration companies commonly use. Consequently our activities, earnings and ultimate financial success could suffer irreparable harm due to managements lack of experience in this industry. As a result we may have to suspend or cease activities which will result in the loss of your investment. 7. Because we are small and do not have much capital, we may have to limit our exploration activity which may result in a loss of your investment. Because we are small and do not have much capital, we must limit our exploration activity. As such we may not be able to complete an exploration program that is as thorough as we would like. In that event, an existing reserve may go undiscovered. Without a reserve, we cannot generate revenues and you will lose your investment. 8. We may not have access to all of the supplies and materials we need to begin exploration which could cause us to delay or suspend activities. Competition and unforeseen limited sources of supplies in the industry could result in occasional spot shortages of supplies, such as dynamite, and certain equipment such as bulldozers and excavators that we might need to conduct exploration. We have not attempted to locate or negotiate with any suppliers of products, equipment or materials. We will attempt to locate products, equipment and materials after this offering is complete. If we cannot find the products and equipment we need, we will have to suspend our exploration plans until we do find the products and equipment we need. 9. Because Gary D. Alexander and Michael S. Alexander have other outside business activities and will only be devoting 10% of their time or approximately four hours per week each to our activities, our activities may be sporadic which may result in periodic interruptions or suspensions of exploration. Because Gary D. Alexander and Michael S. Alexander, our officer and directors, have other outside business activities, they will be devoting only 10% of their time each or four hours each week to our activities.Our activities may be sporadic and occur at times which are convenient to Messrs. Alexander. As a result, exploration of the property may be periodically interrupted or suspended. 10. Because we do not have adequate funds to complete our exploration, we may not be able to complete our exploration program. We do not have sufficient funds to complete our exploration program.As a result we may have to cease operating until adequate funds can be found to complete our exploration program. 8 Risks associated with this offering: 11. Because our assets are located outside the United States of America, it may be difficult for an investor to enforce within the United States any judgments obtained against us. All or a substantial portion of our assets are located outside the United States. As a result, it may be difficult for an investor to affect service of process or enforce within the United States any judgments obtained against us or our sole officer and directors, including judgments predicated upon the civil liability provisions of the securities laws of the United States or any state thereof. In addition, there is uncertainty as to whether the courts of Canada and other jurisdictions would recognize or enforce judgments of United States courts obtained against us or our sole officer and directors predicated upon the civil liability provisions of the securities laws of the United States or any state thereof, or be competent to hear original actions brought in Canada or other jurisdictions against us or our sole officer and directors predicated upon the securities laws of the United States or any state thereof. 12. Because we have only one officer and two directors who are responsible for our managerial and organizational structure, in the future, there may not be effective disclosure and accounting controls to comply with applicable laws and regulations which could result in fines, penalties and assessments against us. We have only one officer and two directors.One director is our sole officer.They are responsible for our managerial and organizational structure which will include preparation of disclosure and accounting controls under the Sarbanes Oxley Act of 2002. When these controls are implemented, they will be responsible for the administration of the controls. Should they not have sufficient experience, they may be incapable of creating and implementing the controls which may cause us to be subject to sanctions and fines by the Securities Exchange Committee which ultimately could cause us to lose money. 13. Because we may issue additional shares of common stock, your investment could be subject to substantial dilution. We anticipate that any additional funding will be in the form of equity financing from the sale of our common stock. In the future, if we do sell more common stock, your investment could be subject to dilution. Dilution is the difference between what you pay for your stock and the net tangible book value per share immediately after the additional shares are sold by us. 9 14. Because our securities are subject to penny stock rules, you may have difficulty reselling your shares. Our shares as penny stocks are covered by section 15(g) of the Securities Exchange Act of 1934 which imposes additional sales practice requirements on broker-dealers who sell the Companys securities including the delivery of a standardized disclosure document; disclosure and confirmation of quotation prices; disclosure of compensation the broker-dealer receives; and, furnishing monthly account statements. For sales of our securities, the broker-dealer must make a special suitability determination and receive from its customer a written agreement prior to making a sale. The imposition of the foregoing additional sales practices could adversely affect a shareholders ability to dispose of his stock. USE OF PROCEEDS We will not receive any proceeds from the sale of the shares of common stock in this offering. All proceeds from the sale of the shares of common stock will be received by the selling shareholders. DETERMINATION OF OFFERING PRICE The price of the shares has been determined by our board of directors. We selected the $0.30 price for the sale of our shares of common stock based on the last price paid by outside investors. The sales price to the public is fixed at $0.30 per share until such time as an established trading market for our common stock is developed on the Financial Regulatory Authority’s Bulletin Board (formerly the National Association of Securities Dealers Inc.’s) Over- the-Counter Bulletin Board, then the sales price to the public will vary according to the selling decisions of each selling shareholder and the market for our stock at the time of resale. DILUTION Since all of the shares of common stock being registered are already issued and outstanding, no dilution will result from this offering. PLAN OF DISTRIBUTION; TERMS OF THE OFFERING There are thirty-three selling shareholders. They may be deemed underwriters. They may sell some or all of their common stock in one or more transactions, including block transactions: 1. On such public markets or exchanges as the common stock may from time-to-time be trading; 2. In privately negotiated transactions; 3. Through the writing of options on the common stock; 4. In short sales; or 5. In any combination of these methods of distribution. 10 The sales price to the public is fixed at $0.30 per share until such time as the shares of our common stock commence trading on the Bulletin Board operated by the Financial Industry Regulatory Authority. Once an established trading market for our common stock is developed then the sales price to the public will vary according to the selling decisions of each selling shareholder and the market for our stock at the time of resale. In these circumstances, the sales price to the public may be: 1. The market price of our common stock prevailing at the time of sale; 2. A price related to such prevailing market price of our common stock; or 3. Such other price as the selling shareholders determine from time to time. The shares may also be sold in compliance with the Securities and Exchange Commission's Rule 144. The selling shareholders may also sell their shares directly to market makers acting as principals or brokers or dealers, who may act as agent or acquire the common stock as a principal. Any broker or dealer participating in such transactions as agent may receive a commission from the selling shareholders, or, if they act as agent for the purchaser of such common stock, from such purchaser. The selling shareholders will likely pay the usual and customary brokerage fees for such services. Brokers or dealers may agree with the selling shareholders to sell a specified number of shares at a stipulated price per share and, to the extent such broker or dealer is unable to do so acting as agent for the selling shareholders, to purchase, as principal, any unsold shares at the price required to fulfill the respective brokers or dealers commitment to the selling shareholders. Brokers or dealers who acquire shares as principals may thereafter resell such shares from time to time in transactions in a market or on an exchange, in negotiated transactions or otherwise, at market prices prevailing at the time of sale or at negotiated prices, and in connection with such re-sales may pay or receive commissions to or from the purchasers of such shares. These transactions may involve cross and block transactions that may involve sales to and through other brokers or dealers. We can provide no assurance that all or any of the common stock offered will be sold by the selling shareholders. We are bearing all costs relating to the registration of the common stock, estimated to be $10,000. The selling shareholders, however, will pay commissions or other fees payable to brokers or dealers in connection with any sale of the common stock. The selling shareholders must comply with the requirements of the Securities Act of 1933 and the Securities Exchange Act of 1934 in the offer and sale of the common stock. In particular, during such times as the selling shareholders may be deemed to be engaged in a distribution of the common stock, and therefore be considered to be an underwriter, they must comply with applicable law and may, among other things: 1. Not engage in any stabilization activities in connection with our common stock; 2. Furnish each broker or dealer through which common stock may be offered, such as copies of this prospectus, as amended from time to time, as may be required by such broker or dealer; and 3. Not bid for or purchase any of our securities or attempt to induce any person to purchase any of our securities other than as permitted under the Securities Exchange Act of 1934. 11 There is no assurance that any of the selling shareholders will sell any or all of the shares offered by them. Under the securities laws of certain states, the shares may be sold in such states only through registered or licensed brokers or dealers. In addition, in certain states the shares may not be sold unless they have been registered or qualified for sale in that state or an exemption from registration or qualification is available and is met. Of the 6,327,750 shares of common stock outstanding as of May 20, 2010, 3,000,000 are owned by Gary D. Alexander, our sole officer and a director and may only be resold pursuant to this registration statement or in compliance with Rule 144 of the Securities Act of 1933.Gary Alexanders shares are not being registered in this registration statement. We have not declared any cash dividends, nor do we intend to do so. We are not subject to any legal restrictions respecting the payment of dividends, except that they may not be paid to render us insolvent. Dividend policy will be based on our cash resources and needs and it is anticipated that all available cash will be needed for our operations in the foreseeable future. Section 15(g) of the Exchange Act Our shares are covered by Section 15(g) of the Securities Exchange Act of 1934, as amended, and Rules 15g-1 through 15g-6 and Rule 15g-9 promulgated thereunder. They impose additional sales practice requirements on broker-dealers who sell our securities to persons other than established customers and accredited investors (generally institutions with assets in excess of $5,000,000 or individuals with net worth in excess of $1,000,000 or annual income exceeding $200,000 or $300,000 jointly with their spouses).While Section 15(g) and Rules 15g-1 through 15g-6 apply to broker-dealers, they do not apply to us. Rule 15g-1 exempts a number of specific transactions from the scope of the penny stock rules. Rule 15g-2 declares unlawful broker-dealer transactions in penny stocks unless the broker-dealer has first provided to the customer a standardized disclosure document. Rule 15g-3 provides that it is unlawful for a broker-dealer to engage in a penny stock transaction unless the broker-dealer first discloses and subsequently confirms to the customer current quotation prices or similar market information concerning the penny stock in question. Rule 15g-4 prohibits broker-dealers from completing penny stock transactions for a customer unless the broker-dealer first discloses to the customer the amount of compensation or other remuneration received as a result of the penny stock transaction. Rule 15g-5 requires that a broker-dealer executing a penny stock transaction, other than one exempt under Rule 15g-1, disclose to its customer, at the time of or prior to the transaction, information about the sales persons compensation. Rule 15g-6 requires broker-dealers selling penny stocks to provide their customers with monthly account statements. 12 Rule 15g-9 requires broker-dealers to approve the transaction for the customer's account; obtain a written agreement from the customer setting forth the identity and quantity of the stock being purchased; obtain from the customer information regarding his investment experience; make a determination that the investment is suitable for the investor; deliver to the customer a written statement for the basis for the suitability determination; notify the customer of his rights and remedies in cases of fraud in penny stock transactions; and, the FINRA's toll free telephone number and the central number of the North American Administrators Association, for information on the disciplinary history of broker-dealers and their associated persons.The application of the penny stock rules may affect your ability to resell your shares. Reason for Amendment The reason for filing this post-effective amendment to our registration statement is to update information in the prospectus pursuant to Reg. 427 of the Securities Act of 1933. 13 BUSINESS General We were incorporated in the State of Nevada on March 26, 2008. We are an exploration stage corporation. An exploration stage corporation is one engaged in the search for mineral deposits or reserves which are not in either the development or production stage. We intend to conduct exploration activities on one property. We maintain our statutory registered agents office at Val-U-Corp. of Nevada, Suite 108 - 1802 North Carson Street, Carson City, Nevada 89701.Our executive offices are located at 4285 S.W. Martin Highway, Palm City, Florida 34990 and our telephone number is (772) 288-2775. This is our mailing address as well.Effective June 1, 2008, we lease our offices for $150.00 per month from an unrelated third party. There is no assurance that a commercially viable mineral deposit exists on the property and further exploration will be required before a final evaluation as to the economic feasibility is determined. We have no plans to change our business activities or to combine with another business, and are not aware of any events or circumstances that might cause our plans to change. Background On April 7, 2008, Gary Alexander acquired one mineral property containing 13 Online Claims Staking cells in Newfoundland, Canada.Newfoundland allows a mineral explorer to claim a portion of available Crown lands as its exclusive area for exploration by registering the claim area on the Newfoundland and Labrador Department of Natural Resources Online Claims Staking system. The Online Claims Staking system is the Internet-based Newfoundland system used to register, maintain and manage the claims. A cell is an area which appears electronically on the Newfoundland Internet Minerals Titles Online Grid and was formerly called a claim. A claim is a grant from the Crown of the available land within the cells to the holder to remove and sell minerals. The online grid is the geographical basis for the cell.Previously, the claim was established by sticking stakes in the ground to define the area and then recording the staking information. The staking system is now antiquated in Newfoundland and has been replaced with the online grid. The property was registered by Richard A. Jeanne, a non-affiliated third party. Mr. Jeanne is a self-employed professional geologist residing in Reno, Nevada. We have no revenues, have a loss since inception, have minimal operations, have been issued a going concern opinion and rely upon the sale of our securities and loans from our officer and directors to fund operations. 14 Canadian jurisdictions allow a mineral explorer to claim a portion of available Crown lands as its exclusive area for exploration by registering the same on the Online Claims Staking system. Gary Alexander paid Mr. Jeanne $ 780 to register the claims on the Online Claims Staking system.The cells were recorded in Gary Alexanders name to avoid incurring additional costs at this time. The additional costs would be for incorporation of a Newfoundland corporation and legal and accounting fees related to the incorporation. In April 2008, Gary Alexander executed a declaration of trust acknowledging that he holds the property in trust for us and he will not deal with the property in any way, except to transfer the property to us. In the event that Gary Alexander transfers title to a third party, the declaration of trust will be used as evidence that he breached his fiduciary duty to us. Gary Alexander has not provided us with a signed or executed bill of sale in our favor. Gary Alexander will issue a bill of sale to a subsidiary corporation to be formed by us should mineralized material be discovered on the property. Mineralized material is a mineralized body, which has been delineated by appropriate spaced drilling or underground sampling to support sufficient tonnage and average grade of metals to justify removal. Under Newfoundland law title to Newfoundland mining claims can only be held by Newfoundland residents. In the case of corporations, title must be held by a Newfoundland corporation. In order to comply with the law we would have to incorporate a Newfoundland wholly owned subsidiary corporation and obtain audited financial statements. We believe those costs would be a waste of our money at this time. In the event that we find mineralized material and the mineralized material can be economically extracted, we will form a wholly owned Newfoundland subsidiary corporation and Gary Alexander will convey title to the property to the wholly owned subsidiary corporation. Should Gary Alexander transfer title to another person and that deed is recorded before we record our documents, that other person will have superior title and we will have none. If that event occurs, we will have to cease or suspend operations. However, Gary Alexander will be liable to us for monetary damages for breaching the terms of his agreement with us to transfer his title to a subsidiary corporation we create. To date, we have not performed any work on the property. All Canadian lands and minerals which have not been granted to private persons are owned by either the federal or provincial governments in the name of Her Majesty Elizabeth II. Ungranted minerals are commonly known as Crown minerals. Ownership rights to Crown minerals are vested by the Canadian Constitution in the province where the minerals are located. In the case of our property, that is the Province of Newfoundland. In the 19th century the practice of reserving the minerals from fee simple Crown grants was established. Legislation now ensures that minerals are reserved from Crown land dispositions. The result is that the Crown is the largest mineral owner in Canada, both as the fee simple owner of Crown lands and through mineral reservations in Crown grants. Most privately held mineral titles are acquired directly from the Crown. The property is one such acquisition. Accordingly, fee simple title to the property resides with the Crown. 15 The property is comprised of mining leases issued pursuant to the Newfoundland Mineral Act. The lessee has exclusive rights to mine and recover all of the minerals contained within the surface boundaries of the lease vertically downward. The Crown does not have the right to reclaim provided the claims are maintained in good standing. The Crown could reclaim the property in an eminent domain proceeding, but would have to compensate the lessee for the value of the claim if it exercised the right of eminent domain. It is highly unlikely that the Crown will exercise the power of eminent domain. In general, where eminent domain has been exercised it has been in connection with incorporating the property into a provincial park. The property is unencumbered and there are no competitive conditions which affect the property. Further, there is no insurance covering the property and we believe that no insurance is necessary since the property is unimproved and contains no buildings or improvements. To date we have not performed any work on the property. We are presently in the exploration stage and we cannot guarantee that a commercially viable mineral deposit, a reserve, exists in the property until further exploration is done and a comprehensive evaluation concludes economic and legal feasibility. There are no native land claims that affect title to the property. We have no plans to try to interest other companies in the property if mineralization is found. If mineralization is found, we will try to develop the property ourselves. Claims The following is a list of tenure numbers, claim, and expiration date of our claims: Number of Date of License No. Claim Name MTO Cells Expiration 014760M Greenwood Pond Property 13 04/07/2013 The minimum annual assessment work required to be done to maintain the claims in the third year will be approximately $ 9,750.00.If the minimum amount is not expended, we must pay a security deposit that when added to the amount of work done, will equal $9,750.00 . As of May 20, 2010 we have paid a security deposit in the amount of $5,850.00 in lieu of the assessment work required to be done on the claim during the first two years. Location and Access The Greenwood Pond property is located in central Newfoundland, Canada.It comprises 325 hectares or approximately 803 acres, approximately centered at latitude 480 37 33" North, longitude 550 13 50" West. 16 The property is located about 35 miles southwest of Gander between the Northwest and Southwest Gander Rivers.Access to the property can be gained via the Salmon Pond access road that leaves the Trans-Canada Highway at Glenwood and extends southwestward along the west side of the Northwest Gander River.At 31.5 km, a branch road to the left crosses the river over a steel bridge and continues southwest along the east side of the river.Approximately 10 miles from the bridge, a branch road to the left leads to Greenwood Pond. Groceries and general supplies and services such as air transportation, car rentals, banking, restaurants and lodging are available in the town of Gander, about an hour and one-half drive from the property.Gander's population is about 10,000, but the town provides services to surrounding communities whose total population approaches 90,000.The town hosts an international airport that, historically, was a refueling stop for transatlantic flights. 17 Map 1 18 Map 2 19 Physiography The topography is relatively flat over much of the property, but slopes steeply toward the Northwest Gander River along its western edge.Forest cover is dominated by black spruce with lesser amounts of balsam fir, white birch, aspen and locally common white pine. Boggy areas are common and during the spring and early summer can impede vehicular travel.Elevations range between 260 feet and 525 feet above sea level. The region receives abundant snowfall during the winter months, making geological exploration and other related activities impractical during this time.The climate during the remainder of the year is moderate. History There is evidence of previous exploration activity on the property. Regional Geology The Greenwood Pond property lies within the Dunnage tectonostratigraphic zone which encompasses much of central Newfoundland.The Dunnage zone consists of telescoped, early to middle Paleozoic oceanic terrane remnants comprised of volcaniclastic to epiclastic sedimentary rocks and ophiolitic and arc-to back-arc-volcanic rocks. Property Geology The eastern portion of the property is underlain by sandstone, greywacke, shale and conglomerate interbedded with laminated gray-green siltstone.The western portion of the property is underlain by red and green siltstone, sandstone, minor interbedded greywacke, locally graphitic shale, and minor cobble conglomerate.Both of these units have been intruded by gabbroic rocks. Supplies Competition and unforeseen limited sources of supplies in the industry could result in occasional spot shortages of supplies, such as dynamite, and certain equipment such as bulldozers and excavators that we might need to conduct exploration. We have not attempted to locate or negotiate with any suppliers of products, equipment or materials. We will attempt to locate products, equipment and materials after this offering is complete. If we cannot find the products and equipment we need, we will have to suspend our exploration plans until we do find the products and equipment we need. Other Property Other than our interest in the property, we own no plants or other property. With respect to the property, our right to conduct exploration activity is based upon our oral agreement with Gary Alexander. Under this oral agreement, he has allowed us to conduct exploration activity on the property. Gary Alexander holds the property in trust for us pursuant to a declaration of trust. 20 Our Proposed Exploration Program Our exploration target is to find an ore body containing gold. Our success depends upon finding mineralized material. This includes a determination by a consultant if the property contains reserves. We have not retained a consultant as of the date of this prospectus and will not do so until our offering is successfully completed, if that occurs, of which there is no assurance. Mineralized material is a mineralized body, which has been delineated by appropriate spaced drilling or underground sampling to support sufficient tonnage and average grade of metals to justify removal. If we dont find mineralized material or we cannot remove mineralized material, either because we do not have the money to do it or because it is not economically feasible to do it, we will cease operations and you will lose your investment. In addition, we may not have enough money to complete our exploration of the property. If it turns out that we have not raised enough money to complete our exploration program, we will try to raise additional funds from a second public offering, a private placement or loans. At the present time, we have not made any plans to raise additional money and there is no assurance that we will be able to raise additional money in the future. If we need additional money and cant raise it, we will have to suspend or cease operations. We must conduct exploration to determine what amount of minerals, if any, exist on our property and if any minerals which are found can be economically extracted and profitably processed. The property is undeveloped raw land. Exploration and surveying has not been initiated. That is because we do not have money to start exploration. To our knowledge, the property has never been mined. The only eventsthat have occurred are the staking of the property and the preparation of the proposed work program by Richard Jeanne. Before minerals retrieval can begin, we must explore for and find mineralized material. After that has occurred we have to determine if it is economically feasible to remove the mineralized material. Economically feasible means that the costs associated with the removal of the mineralized material will not exceed the price at which we can sell the mineralized material. We cant predict what that will be until we find mineralized material. We do not know if we will find mineralized material. We believe that activities occurring on adjoining properties are not material to our activities. The reason is that what ever is located under adjoining property may or may not be located under the property. We do not claim to have any minerals or reserves whatsoever at this time on the property. 21 We cannot provide you with a more detailed discussion of how our exploration program will work and what we expect will be our likelihood of success.That is because we have a piece of raw land and we intend to look for a gold ore body.We may or may not find an ore body.We have the right to prospect, explore, test, develop, work and mine the property.We hope we do, but it is impossible to predict the likelihood of such an event. In addition, the nature and direction of the exploration may change depending upon initial results. We do not have any plan to take our company to revenue generation. That is because we have not found economic mineralization yet and it is impossible to project revenue generation from nothing. If we are unable to complete exploration because we dont have enough money, we will cease operations until we raise more money. If we cannot or do not raise more money, we will cease operations. If we cease operations, we dont know what we will do and we dont have any plans to do anything else. Our exploration program will not result in the generation of revenue. It is designed only to determine if mineralized material is located on the property. Revenue will only be generated if we discover mineralized material and extract the minerals and sell them. Because we have not found mineralized material yet, it is impossible to project revenue generation. We are intending to initiate a mapping and sampling program and will begin to compile a geologic profile of the property.Gold is associated with structurally controlled hydrothermal veins, so emphasis should be placed on documenting their locations and characteristics.Sampling should accompany this phase to verify the published data and begin the delineation of mineralized zones.Prospective locations that exhibit alteration and structural features indicative of mineralization should be mapped in detail and thoroughly sampled.Where these features project into covered areas, trenching may be necessary to expose bedrock for follow-up mapping and sampling, pending the results of analyses of the initial sampling program. In Gander, contact should be made with local heavy equipment contractors to determine their availability for light excavation work.During the second phase of exploration, trenchingwill likely be undertaken to expose potentially mineralized bedrock and provide access to additional sample material. We are proposing to undertake a two phase mineral exploration program consisting of onsite surface reconnaissance, mapping, sampling and trench site identification followed by geochemical analyses.If encouraging results come from the initial investigation, we would then commence Phase 2. A budget for theproposed work program is as follows (in US$): Phase I 1.Preparation for field, travel & lodging arrangements, base map preparation $600 (1 day office @ $600/day) 2.On site surface reconnaissance, mapping, sampling and trench site identi- $ 4,200 fication(5 days field, 2 days travel@ $600/day) 3.Geochemical analyses (≈20 samples) $360 (Sample prep + Au & Ag fire assay AA finish @ $18/ sample) 22 4.Expenses: Round trip air fare Reno, NV- Gander, NL $ 1,200 Vehicle rental, 6 days $400 Lodging, 6 nights @ $85/night $510 Meals, 6 days @ $30/day $180 Total Phase I:$ 7,450 Phase II 1.On site trenching, mapping and sampling $8,000 (8 days field, 2 days travel geologist @ $600/day ) (Equipment rental 4 days @ $500/day) 2. Geochemical analyses (≈100 samples) $ 1,800 (Sample prep + Au & Ag fire assay AA finish @ $18/ sample) 3. Data compilation and report preparation$ 2,400 (4 days office @ $600/day) 4.Expenses: Round trip air fare Reno, NV- Gander, NL$ 1,200 Vehicle rental, 6 days $400 Lodging, 6 nights @ $85/night $510 Meals, 6 days @ $30/day $180 Total Phase II:$ 14,490 Grand Total Exploration:US$ 21,940 The proposed work program was devised by company management in consultation with geologist, Richard Jeanne. We have not commenced any exploration work. Currently, we do not have sufficient funds to carry out our exploration program and will need to raise additional capital from a public offering, a private placement or loans. We anticipate that additional funding will be in the form of issuance of debt and/or equity financing from the sale of our common stock. However, we have no assurance that we will be able to raise sufficient funds from the sale of our common stock to pay all of our anticipated expenses.To date, our President advanced a total of $10,800 for general working capital.The loan is non-interest bearing and due on demand. There can be no assurance that he will continue to advance funds as required or that other methods of financing will be available or accessible on reasonable terms.Management has been exploring a number of options to meet our obligations and future capital requirements, including the possibility of equity offering, debt financing, and business combination but has not entered into any agreement for any of the foregoing. If we are unable to complete a phase of exploration because we do not have enough money, we will cease operations until we raise additional funds. If we cannot or do not raise additional funds, we will cease operations. At this time we cannot provide a more detailed discussion of how our exploration program will work and what we expect our likelihood of success to be, due to the nature of mineral exploration in unexplored territories.We will not move onto a subsequent phase until the phase we are working on is completed. 23 Competitive Factors The gold mining industry is fragmented, that is there are many, many gold prospectors and producers, small and large. We do not compete with anyone. That is because there is no competition for the exploration or removal of minerals from the property. We will either find gold on the property or not. If we do not, we will cease or suspend operations. We are one of the smallest exploration companies in existence. We are an infinitely small participant in the gold mining market. Readily available gold markets exist in Canada and around the world for the sale of gold. Therefore, we will be able to sell any gold that we are able to recover. Regulations Our mineral exploration program is subject to the Canadian Mineral Tenure Act Regulation (the “Act”). This act sets forth rules for: * locating claims * posting claims * working claims * reporting work performed We are also subject to the Newfoundland Mineral Exploration Code which tells us how and where we can explore for minerals. We must comply with these laws to operate our business. Compliance with these rules and regulations will not adversely affect our operations. Environmental Law We are also subject to the Health, Safety and Reclamation Code for Mines in Newfoundland. This code deals with environmental matters relating to the exploration and development of mining properties. Its goals are to protect the environment through a series of regulations affecting: 1. Health and Safety 2. Archaeological Sites 3. Exploration Access We are responsible to provide a safe working environment, not disrupt archaeological sites, and conduct our activities to prevent unnecessary damage to the property. We will secure all necessary permits for exploration and, if development is warranted on the property, will file final plans of operation before we start any mining operations. We anticipate no discharge of water into active streams, creeks, rivers, lakes or any other body of water regulated by environmental law or regulation. No endangered species will be disturbed. Restoration of the disturbed land will be completed according to law. All holes, pits and shafts will be sealed upon abandonment of the property. It is difficult to estimate the cost of compliance with the environmental law since the full nature and extent of our proposed activities cannot be determined until we start our operations and know what that will involve from an environmental standpoint. 24 We are in compliance with the Act and will continue to comply with the Act in the future. We believe that compliance with the Act will not adversely affect our business operations in the future. Exploration stage companies have no need to discuss environmental matters, except as they relate to exploration activities. The only Acost and effect@ of compliance with environmental regulations in Newfoundland is returning the surface to its previous condition upon abandonment of the property. We believe the cost of reclaiming the property will be $750 if we drill 8 holes and $2,250 if we drill 20 holes. We have not allocated any funds for the reclamation of the property and the proceeds for the cost of reclamation will not be paid from the proceeds of the offering. Gary Alexander has agreed to pay the cost of reclaiming the property should mineralized material not be discovered. Employees and Employment Agreements At present, we have no full-time employees. Our sole officer and directors are part-time employees and will devote about 10% of their time or four hours per week to our operation. Neither Gary Alexander, our sole officer and director or Michael S. Alexander, director, have an employment agreement with us. We presently do not have pension, health, annuity, insurance, stock options, profit sharing or similar benefit plans; however, we may adopt plans in the future. There are presently no personal benefits available to our sole officer and directors. Gary Alexander will handle the majority of our administrative duties. We intend to subcontract all work out to third parties.We intend to use the services of subcontractors for manual labor exploration work on our property. As of today, we have not looked for or talked to any geologists or engineers who will perform work for us in the future. We do not intend to do so until we complete this offering and raise additional capital. MANAGEMENTS DISCUSSION AND ANALYSIS OR PLAN OF OPERATION This Management’s Discussion and Analysis of Financial Condition or Plan of Operation and other sections of this prospectus contain forward-looking statements that are based on the current beliefs and expectations of management, as well as assumptions made by, and information currently available to, the Company’s management.Because such statements involve risks and uncertainties, actual actions and strategies and the timing and expected results thereof may differ materially from those expressed or implied by such forward-looking statements.Forward-looking statements are often identified by words like: believe, expect, estimate, anticipate, intend, project and similar expressions, or words which, by their nature, refer to future events. The following discussion and analysis of our financial condition and results of operations should be read in conjunction with the December 31, 2009 and 2008 audited financial statements and the unaudited March 31, 2010 financial statements and accompanying notes and other financial information appearing elsewhere in this prospectus. 25 Limited Operating History; Need for Additional Capital There is limited historical financial information about Greenwood Gold Resources, Inc. upon which to base an evaluation of our performance.We are an exploration stage corporation and have not generated any revenues from operations.We cannot guarantee we will be successful in our business operations. Our business is subject to risks inherent in the establishment of a new business enterprise, including limited capital resources, possible delays in carrying out our exploration program and competition. There is no assurance that future financing will be available to our Company on acceptable terms. If additional capital is required we will raise funds by issuing debt and/or equity securities although we have no current arrangements or agreements to such financings at this time. If financing is not available on satisfactory terms, we may be unable to continue, develop or expand our operations.Equity financing could result in additional dilution to existing shareholders. Plan of Operation Our proposed exploration program Our business plan is to proceed with the exploration of the Greenwood Pond property to determine whether there are commercially exploitable ore bodies containing gold.Our target is mineralized material. Our success depends upon finding mineralized material. Mineralized material is a mineralized body that has been delineated by appropriate spaced drilling or underground sampling to support sufficient tonnage and average grade of metals to justify removal.Before mineral retrieval can begin, we must conduct exploration to determine what amount of minerals, if any, exist on the property and if any minerals that are found can be economically extracted and profitably processed.Currently we do not have adequate funds to complete our exploration of the property. The property is undeveloped raw land.Detailed exploration and surveying has not been initiated.To our knowledge, the property has never been mined.The only event that has occurred is the recording of the property and the preparation of the proposed work program by Richard Jeanne; consulting geologist. We intend to proceed with the proposed work program as recommended by our consulting geologist.We intend to initiate a mapping and sampling program and will begin to compile a geologic profile of the property.Gold is associated with structurally controlled hydrothermal veins, so emphasis should be placed on documenting their locations and characteristics.Sampling should accompany this phase to verify the published data and begin the delineation of mineralized zones.Prospective locations that exhibit alteration and structural features indicative of mineralization should be mapped in detail and thoroughly sampled.Where these features project into covered areas, trenching may be necessary to expose bedrock for follow-up mapping and sampling, pending the results of analyses of the initial sampling program. The proposed work program involves undertaking a two phase mineral exploration program consisting of onsite surface reconnaissance, mapping, sampling and trench site identification followed by geochemical analyses.If encouraging results come from the initial investigation, we would then commence Phase 2. We anticipate the cost of these programs will total $21,940.Currently we do not have sufficient funds to complete our exploration and are currently seeknig loans or persons who will buy our common stock. 26 Phase 1 of the recommended geological exploration program will cost approximately $7,450. Phase 1 would consist of on-site surface reconnaissance, mapping, sampling and trench site identification. Geochemical analyses of the samples would follow. Phase 1 of the exploration program would take approximately between 0 to 90 days, weather permitting. We anticipate commencing this phase of the exploration program, subject to our geologist, Mr. Jeanne’s availability to proceed with our proposed exploration program and the availability of additional capital to carry out the activities under Phase 1.Upon our review of the results we will assess whether the results are sufficiently positive to warrant proceeding with Phase 2 of the exploration program. Phase 2 of the recommended geological exploration program will cost approximately $14,490.We anticipate that it will take approximately six months to complete Phase 2 of the exploration program.Phase 2 would entail on-site trenching, mapping and sampling followed by further geochemical analyses.Our geologist will then be able to compile the data from the assay lab and provide us with a report. Pending the report results, we will assess whether the results are sufficiently positive to warrant further programs based upon our consulting geologist’s review of the results and recommendation. We do not know if we will find mineralized material. We believe that activities occurring on adjoining properties are not material to our activities. The reason is that whatever is located under adjoining properties may or may not be located under our property. We do not claim to have any minerals or reserves whatsoever at this time on any of our property. Our exploration program will not result in the generation of revenue. It is designed only to determine if mineralized material is located on the property. Revenue will only be generated if we discover mineralized material and extract the minerals and sell them. Because we have not found mineralized material yet, it is impossible to project revenue generation. We will be conducting research in the form of exploration of our property.We are not going to buy or sell any plant or significant equipment during the next twelve months.We do not intend to buy any equipment until we have located a body of ore and we have determined it is economical to extract the ore from the land. We do not intend to hire additional employees at this time.All of the property work will be conducted by unaffiliated independent contractors that we will hire on an as-needed basis.The independent contractors will be responsible for surveying, geology, engineering, exploration and excavation.The engineers will advise us on the economic feasibility of removing the mineralized material and the geologists will evaluate the information derived from the exploration and excavation. We do not intend to interest other companies in the claim if we find mineralized material. We intend to try to develop the reserves ourselves through the use of a consultant. We have no plans to interest other companies in the claim if we do not find mineralized material. To pay the consultant and develop the reserves, we will have to raise additional funds through a public offering, a second private placement or through loans. As of the date of this prospectus, we have no plans to raise additional funds. Further, there is no assurance we will be able to raise any additional funds even if we discover mineralized material and a have a defined ore body. Currently, we do not have sufficient funds to carry out our exploration program and will need to raise additional capital from a public offering, a private placement or loans. We anticipate that additional funding will be in the form of issuance of debt and/or equity financing from the sale of our common stock. However, we have no assurance that we will be able to raise sufficient funds from the sale of our common stock to pay all of our anticipated expenses.To date, our President advanced a total of $10,800 for general working capital.The loan is non-interest bearing and due on demand. There can be no assurance that he will continue to advance funds as required or that other methods of financing will be available or accessible on reasonable terms.Management has been exploring a number of options to meet our obligations and future capital requirements, including the possibility of equity offering, debt financing, and business combination but has not entered into any agreement for any of the foregoing. 27 If we are unable to complete a phase of exploration because we do not have enough money, we will cease operations until we raise additional funds. If we cannot or do not raise additional funds, we will cease operations. At this time we cannot provide a more detailed discussion of how our exploration program will work and what we expect our likelihood of success to be, due to the nature of mineral exploration in unexplored territories.We will not move onto a subsequent phase until the phase we are working on is completed. Results of Operations During the past 24 months, Gary Alexander has devoted his entire time to Treasure Coast Private Equity, LLC and did not devote more than nominal time to our operations. For the Three Months Ended March 31, 2010 and 2009 The Company had no revenues for the three month period ended March 31, 2010 and from inception to March 31, 2010 and does not expect to recognize revenue in the foreseeable future. We had a net loss of $6,629 for the three months ended March 31, 2010 compared to a net loss of $6,587 for the three months ended March 31, 2009.The increase of $42 was due to an increase in general office expenses, offset by a decrease in legal fees. Net cash from the sale of shares since inception on March 26, 2008 to March 31, 2010 was $42,575.Since inception we have used our common stock to raise money for the property title acquisition, for corporate expenses and to repay outstanding indebtedness. In addition, Mr. Gary Alexander has advanced a total of $10,800 to us.The loan is unsecured, non-interest bearing and due on demand. Subsequent to the period ended March 31, 2010, we filed application with the Newfoundland Labrador Department of Natural Resources to be granted a twelve month extension of time to complete the second year assessment work on our mineral license. Our application was approved on May 4, 2010. For the Years Ended December 31, 2009 and 2008 We had a net loss of $16,359 for the year ended December 31, 2009 compared to a net loss of $30,756 for the year ended December 31, 2008.The change is explained below. Operating Expenses:Operating expenses were $16,359 and $30,756 for the years ended December 31, 2009 and 2008, respectively.The decrease of $14,397 was primarily due to a decrease in legal fees, decrease in mineral property costs associated with staking the claim and the preparation of the work program by Richard Jeanne and transfer agent and filing fees. 28 We acquired the right to conduct exploration activity on one mineral claim consisting of thirteen claim blocks, collectively referred to as the Greenwood Pond property.The Greenwood Pond property is located in central Newfoundland, Canada.We do not own any interest in the property, but merely have the right to conduct exploration activities on one property.We commissioned Richard Jeanne, Consulting Geologist to prepare a proposed exploration work program.We have not commenced any exploration work and we do not have sufficient funds to proceed with Phase 1 or to initiate Phase 2 and will need to raise additional capital from a public offering, a private placement or loans. We filed application with the Newfoundland Labrador Department of Natural Resources to be granted a twelve month extension of time to complete the first year assessment work on our mineral license.Our application was approved on April 4, 2009. Net cash from the sale of shares since inception on March 26, 2008 to December 31, 2009 was $42,575.Since inception we have used our common stock to raise money for the property title acquisition, for corporate expenses and to repay outstanding indebtedness. We are an exploration stage company and are in the early stages of developing our products and services. As of the date of this prospectus, we have not conducted exploration activities on our property or generated any revenues.As a result, we have generated significant operating losses since our formation and expect to incur substantial losses and negative operating cash flows for the foreseeable future as we attempt to expand our infrastructure and development activities. Our ability to continue may prove more expensive than we currently anticipate and we may incur significant additional costs and expenses. These conditions could further impact our business and have an adverse effect on our financial position, results of operations and/or cash flows. Liquidity and Capital Resources As of March 31, 2010 we had $2,551 in total current assets and total current liabilities of $13,720 for a working capital deficit of $11,169 compared to $5,907 in total assets and total liabilities of $675 for the quarter ended March 31, 2009. As of December 31, 2009 we had $7,960 in total current assets and total current liabilities of $12,500 for a working capital deficit of $4,540 compared to $13,099 in total assets and total liabilities of $1,280 for the year ended December 31, 2008.Total liabilities for the year ended December 31, 2009 were comprised of the loan payable to Mr. Gary D. Alexander. In April 2008, we issued 3,000,000 restricted shares of common stock to Gary D. Alexander; our sole officer and director pursuant to Section 4(2) of the Securities Act of 1933.The shares were sold in a private transaction to Gary Alexander.No commissions were paid to anyone in connection with the sale of the shares and general solicitation was not made to anyone. In May 2008 we completed a private placement of 3,327,750 shares of common stock to 33 investors in consideration of $39,575.The shares were issued as restricted securities pursuant to the exemption from registration contained in Regulation 504 of the Securities Act of 1933 in that a Form D was filed with the Securities and Exchange Commission; we raised less than $1,000,000 in the last twelve months; and, each purchaser was solicited by Gary Alexander, our sole officer and director. As of the date of this prospectus, we have yet to generate any revenues from our business operations. 29 We do not believe that we can sustain our operations from existing working capital and operations over the next 12 months, as we have yet to commence operations, and have not generated any revenues there can be no assurance that we can generate significant revenues from operations.During the next twelve months, we expect to incur indebtedness for carrying out our proposed exploration program, administrative and professional charges associated with preparing, reviewing, auditing and filing our financial statements and our periodic and other disclosure documents to maintain the Company in good standing. We will require additional working capital, as we currently have inadequate capital to fund all of our business strategies, which could severely limit our operations. To date, our President advanced a total of $10,800 for general working capital.There can be no assurance that he will continue to advance funds as required or that other methods of financing will be available or accessible on reasonable terms.Management has been exploring a number of options to meet our obligations and future capital requirements, including the possibility of equity offering, debt financing, and business combination but has not entered into any agreement for any of the foregoing.At the present time, we have not made any arrangements to raise additional cash.If we need additional cash and cannot raise it, we will either have to suspend operations until we do raise the cash, or cease operations entirely. MANAGEMENT Officers and Directors Our directors serve until their successor is elected and qualified.Our officers are elected by the board of directors to a term of one (1) year and will serve until his successor is duly elected and qualified, or until he is removed from office. The board of directors has no nominating, auditing or compensation committees. The name, age and position of our officers and directors are set forth below: Name Age Position Held Gary D. Alexander
